El Juez Asociado Se. MacLeaey,
emitió la opinión del tribunal.
El apelante en este caso fné declarado culpable el. 2ít de marzo pasado, de escalamiento en primer grado. Fné condenado a la pena de reclusión en el presidio por el tér-mino de siete años.,. Contra esta sentencia apeló él para ante este tribunal.
El récord no contiene pliego alguno de excepciones, rela-ción de hechos o exposición del caso. No aparece señala-miento alguno de errores, ni existe error fundamental alguno que sea aparente, de un examen detenido de las tres páginas que constituyen la transcripción de autos que se nos ha en-viado de la corte de distrito.
, Antes de recibirse la transcripción de autos, el apelante envió al presidente del tribunal un escrito, con el visto bueno del alcaide, y que se unió después a los autos por lo que pudiera valer. Es una relación lamentable de los inciden-, tes del juicio o de algunos de ellos, según le parecieron al apelante. Pero este escrito no puede, en modo alguno, con-siderarse como parte del récord, y aun cuando ha sido de-tenidamente leído varias veces en presencia del tribunal, no pueden recibir consideración alguna las alegaciones en el mismo hechas, aún en el supuesto de que fueran ciertas. El estatuto prescribe lo que constituye el récord ante este tribunal en causas criminales; y en muchas de nuestras opi-niones emitidas antes' de ahora hemos dado instrucciones sobre la manera de preparar el récord.
El delito de escalamiento en primer grado, del que ha sido convicto' el apelante, lo castiga nuestro Código Penal (art. 410), con pena de presidio no menor de un año ni mayor de quince. Parece que el tribunal sentenciador consideró el presente caso como un caso corriente y dividió el máximum de la pena casi por la mitad. Aunque pudiéramos considerar que la pena fué más bien severa, no se nos ha sometido nada por razón de lo cual podamos reducirla o modificarla en modo *791alguno. Debe confirmarse la sentencia del tribunal senten-ciador tal como consta en los autos.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.